DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Fig. 4 in the reply filed on 03/03/2022 is acknowledged.  The traversal is on the ground(s) that a search of Species A will likely encompass a search of Species B as well, and therefore, there is no burden for the Examiner to search and examine claims 1-20. Examiner after conducting a search found this persuasive as a search of Species A encompassed a search of species B as well and therefore the Election/Restriction is withdrawn and claims 1-20 were examined.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 3, the term “a computing device” having a function language of “receiving” (although the term a computing device is coming after the function language it is still invoking a means plus function);
Claim 1, lines 4-5, the term “a computing device” having a function language of “determining” (although the term a computing device is coming after the function language it is still invoking a means plus function);
Claim 1, lines 6-7, the term “a computing device” having a function language of “to apply” (although the term a computing device is coming after the function language it is still invoking a means plus function); 
	Claim 10, line 3, the term “a dispersion determination module” followed by the functional language of “that determines”.
Claim 10, line 5, the term “a GLM selector module” followed by a function language “to determine”, 
Claim 19, line 2, the term “a computing device” followed by the function language “receiving” (although the term a computing device is coming after the function language it is still invoking a means plus function),
Claim 19, lines 3-4, the term “the computing device” followed by the function language “determining” (although the term a computing device is coming after the function language it is still invoking a means plus function),
Claim 19, lines 7, the term “the computing device” followed by the function language “applying” (although the term a computing device is coming after the function language it is still invoking a means plus function),
Claim 19, lines 8-9, the term “the computing device” followed by the function language “determining” (although the term a computing device is coming after the function language it is still invoking a means plus function),
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claim limitations:
Claim 1, line 3, the term “a computing device” having a function language of “receiving” (although the term a computing device is coming after the function language it is still invoking a means plus function);
Claim 1, lines 4-5, the term “a computing device” having a function language of “determining” (although the term a computing device is coming after the function language it is still invoking a means plus function);
Claim 1, lines 6-7, the term “a computing device” having a function language of “to apply” (although the term a computing device is coming after the function language it is still invoking a means plus function); 
Claim 10, line 3, the term “a dispersion determination module” followed by the functional language of “that determines”.
Claim 10, line 5, the term “a GLM selector module” followed by a function language “to determine”, 
Claim 19, line 2, the term “a computing device” followed by the function language “receiving” (although the term a computing device is coming after the function language it is still invoking a means plus function),
Claim 19, lines 3-4, the term “the computing device” followed by the function language “determining” (although the term a computing device is coming after the function language it is still invoking a means plus function),
Claim 19, lines 7, the term “the computing device” followed by the function language “applying” (although the term a computing device is coming after the function language it is still invoking a means plus function),
Claim 19, lines 8-9, the term “the computing device” followed by the function language “determining” (although the term a computing device is coming after the function language it is still invoking a means plus function),
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The paragraphs in the published specification and the figures do not mention or show any structure like circuit or circuit components. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8, 10, 11, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (U.S. Pub. No. 2017/0004409).
As to claim 1, Chu teaches a method for determining a generalized linear model (GLM) to apply on a dataset ([0005], lines 1-6), the method comprising: 
receiving a dataset (receiving the data set of interest) comprising count data by a computing device (the component selection system receives the data set of interest. Fig. 3); 
determining whether the count data is overdispersed data or underdispersed data by the computing device ([0040], lines 5-19, the system 22 detects a overdispersed data, which is a Poisson distribution and select one or more distributions); and 
using the overdispersed data or the underdispersed data ([0041], lines 1-3) to determine a GLM to apply on the dataset by the computing device ([0041], lines 11-21, the dataset is used to determine a GLM of the device as if its continuous or ordinal as shown in Table 1).
As to claim 2, Chu teaches the count data is a time series of count data ([0040], lines 5-14, the count data is a dataset of Poisson distributions, wherein a Poisson distribution is based on datasets and a fixed time, therefore the dataset is a time series).
As to claim 4, Chu teaches determining whether the count data is overdispersed data or underdispersed data ([0040], lines 5-19, the system 22 detects a overdispersed data, which is a Poisson distribution and select one or more distributions) comprises using a dispersion parameter (selection system 22 seeks to select distributions from within the framework of the exponential family of distributions, [0040], lines 5-8, therefore the dispersion parameter is an exponential family).
As to claim 7, Chu teaches the GLM is determined from a group comprising a Poisson regression GLM, a generalized Poisson GLM, a negative binomial GLM, a zero-inflated Poisson GLM, and a hurdle Poisson GLM (the system determines the dataset as for example a Poisson or negative bionomial, [0040], lines 14-19).
As to claim 8, Chu teaches applying the GLM on the dataset and outputting a result of the applying to a client device (Fig. 2 teaches the data access service receives data store database and output the result to the client computing device 16A/17A or to the public network 15).
As to claim 10, a system (22) for determining a generalized linear model (GLM) to apply on a dataset ([0005], lines 1-6), the system comprising: 
a dispersion determination module that determines whether the count data is overdispersed data or underdispersed data ([0040], lines 5-19, the system 22 detects a overdispersed data, which is a Poisson distribution and select one or more distributions); and 
a GLM selector module (34) that uses the overdispersed data or the underdispersed data ([0041], lines 1-3) to determine a GLM to apply on the dataset ([0041], lines 11-21, the dataset is used to determine a GLM of the device as if its continuous or ordinal as shown in Table 1).
As to claim 11, Chu teaches the count data is a time series of count data ([0040], lines 5-14, the count data is a dataset of Poisson distributions, wherein a Poisson distribution is based on datasets and a fixed time, therefore the dataset is a time series).
As to claim 13, Chu teaches the dispersion determination module (22) determines a dispersion parameter (selection system 22 seeks to select distributions from within the framework of the exponential family of distributions, [0040], lines 5-8, therefore the dispersion parameter is an exponential family), and wherein determining whether the count data is overdispersed data or underdispersed data comprises using the dispersion parameter ([0040], lines 5-19, the system 22 detects a overdispersed data, which is a Poisson distribution and select one or more distributions).
As to claim 16, Chu teaches the GLM is determined from a group comprising a Poisson regression GLM, a generalized Poisson GLM, a negative binomial GLM, a zero-inflated Poisson GLM, and a hurdle Poisson GLM (the system determines the dataset as for example a Poisson or negative bionomial, [0040], lines 14-19)..
As to claim 17, Chu teaches a computing device that applies the GLM on the dataset and outputs a result of the applying to a client device.
As to claim 18, Chu teaches applying the GLM on the dataset and outputting a result of the applying to a client device (Fig. 2 teaches the data access service receives data store database and output the result to the client computing device 16A/17A or to the public network 15).

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 3, 5, 6, 9, 12, 14, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 12 are objected to because the prior art references do not teach a mathematical relationship wherein determining when the variance of the count data exceeds the mean of the count data, the count data is overdispersed data and then when the mean of the count data exceeds the variance of the count data, the count data is underdispersed data.
	Claims 5 and 14 are objected to because the prior art references do not teach a dispersion parameter is equivalent to (χ.sup.2)/Df Residuals, wherein chi-squared (χ.sup.2) represents the sum of the squares of the residuals of the model, and Df Residuals represents the residual degrees of freedom n-p-1 where n is the number of observations and p is the number of regressors.
Claims 9 and 18 are objected to because although Chu teaches most of the limitations of claims 9 and 18 wherein using the overdispersed data or the underdispersed data ([0041], lines 1-3) to determine the GLM ([0041], lines 11-21, the dataset is used to determine a GLM of the device as if its continuous or ordinal as shown in Table 1),
	Chu does not teach a confidence interval value in order to find a GLM, wherein this confidence interval value is using one of a standard deviations threshold value, a confidence interval value, a zero count threshold value, a source count value, and a coefficient determining method indicator.
	A prior art reference of Kubow (U.S. Pub. No. 2014/0329767) teaches using one of the confidence interval values, however, the prior art reference of Kubow is not in the same class/subclass as the prior art reference of Chu. 
	Claim 19 is objected to because the prior art references do not teach determining an anomaly in a dataset and determining that and anomaly exists in the dataset using the result by the computing device wherein the result is generated by the computing device by applying the GLM on the dataset. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lilley (U.S. Pub. No. 2019/0325310) teaches an iterative feature selection for a given model determining the model attribute metric.
Rais-Ghasem (U.S. Pub. No. 2018/0293295) teaches detection and creation of appropriate row concept during automated model generation.




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691